DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 02/07/2022 was entered.
Claims 1-3, 6-10 and 13-24 are pending in the present application, and they are examined on the merits herein.

Terminal Disclaimer
The terminal disclaimer filed on 02/08/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,464,989 or any patent granted on Application No. 16/575,624 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
1.	The nonstatutory double patenting rejections based on US Patent No. 10,464,989 were withdrawn in light of the Terminal Disclaimer filed on 02/08/2022.
2.	The provisional nonstatutory double patenting rejection based on copending Application No. 16/575,624 was also withdrawn in light of the Terminal Disclaimer filed on 02/08/2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney J. Patrick Finn III on 02/14/2022.
The application has been further amended as follows: 

In the Claims:
Claims 9-10, 13 and 21 were amended below.
Claim 9 (Currently amended)	The cell of claim 8, wherein the NK cell expresses the modified CD16 polypeptide, and wherein the cell has reduced CD16 shedding compared to a NK cell expressing n unmodified CD16 polypeptide. 

Claim 10 (Currently amended)	The cell of claim 6, wherein (i) the modified CD16 polypeptide exhibits reduced susceptibility to cleavage mediated by ADAM17, (ii) the proline residue at position 197 blocks CD16 cleavage, (iii) the proline residue at position 197 results in a conformational change of a cleavage region of CD16 that blocks CD16 cleavage, or (iv) any combination of (i)-(iii). 

Claim 13 (Currently amended)	The cell of claim 9, wherein the NK cell exhibits at least one of the characteristics selected from the group consisting of:
(a) increased anti-tumor capability;
(b) increased anti-viral capability;
(c) improved antibody-dependent cell cytotoxicity;
(d) increased IFNγ or TNFα production;
(e) increased CD16-mediated activity;
([[d]]f) higher surface level of CD16;
([[e]]g) lower level of soluble CD16;
([[f]]h) enhanced cell stimulation; and
([[g]]i) increased in vivo anti-cancer activity,
as compared to a NK cell[[s]] expressing n unmodified CD16 polypeptide. 

Claim 21 (Currently amended)	The cell of claim 14, wherein the NK cell exhibits at least one of the characteristics selected from the group consisting of:
(a) increased anti-tumor capability;
(b) increased anti-viral capability;
(c) improved antibody-dependent cell cytotoxicity;
(d) increased IFNγ or TNFα production;
(e) increased CD16-mediated activity;
([[d]]f) higher surface level of CD16;
g) lower level of soluble CD16;
([[f]]h) enhanced cell stimulation; and
([[g]]i) increased in vivo anti-cancer activity,
as compared to a NK cell[[s]] expressing an unmodified CD16 polypeptide. 

REASON FOR ALLOWANCE
The prior art does not teach or fairly suggest a modified CD16 polypeptide comprising the sequence of SEQ ID NO: 3; a polynucleotide encoding the same modified CD16 polypeptide; and a mammalian cell or a cell population thereof comprising the same polynucleotide encoding the same modified CD16 polypeptide.  Particularly, before the effective filing date of the present application (03/28/2014) an ordinary skilled artisan would not have been motivated to mutate only the P1’ serine residue at position 197 of SEQ ID NO:1, SEQ ID NO:2, an isoform thereof, or an allelic variant thereof, to a proline residue to block or reduce CD16 cleavage mediated by ADAM17 while maintaining both the P1 valine residue at position 196 and the P2’ threonine residue at position 198; especially in light of the teachings of the prior art Migaki reference (J. Exp. Med. 182:549-557, 1995; IDS) coupled with unknown structural determinants for ADAM17 substrate specificity.
Accordingly, claims 1-3, 6-10 and 13-24 are allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633